7/23/2021 5:47 PM FROM: Staples TO: +14017527247 P. 72
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 1 of 14 PagelD #: 49

 
    

ENS "PROBABLE CAUSE NARRATIVE | _ .
ad L. Trooper Michae ullivan; Massachusetts State Police: submits this probable ¢2 cause
vat sa support of the attached: criminal complaint ebarging the following ¢ defendants |

 
    
  
   
 

 

d belo

 
  
 

 

oe . Jamal Tavon Sanders:
_ oe ‘. Alban el CURRAUGH
Af Sain KHABIR. OB

 

H (DOB 4/12/94)"
4/15/81.

        
  

LATIMER (DO! v an 17892) alka Jamal Talib Abdulleh Bey

  

 

     

Joka Doe ay (ony wae refused to ve Me photographed) =
ob hn Doe #2 (DOB unknown): :
amar POW (DOB 8/24/86) a/k/a Jamil
TERRE | OB 12/29) bs

 
   
   
 
  
  
 

    
 
  
   
  
 
 
 

, 7eL, , Came: ota
abase quetics, and. conversations with State Police-and other la

ficers, among other things, Because this narrative i Is for the limited :

but onl tablishing probable cause ‘it doe t fai
but onl ly those Rnccestary ‘to: accomplis =. * po recite all

+ tecordings, or: documents, ‘doe

 

sper Ryan Casey: of the Masgach rf
-0700 oat out at OF th State Po lic

   
  
 
 
 
 

suspect 1 ‘nice identified 4 as Jamal ee 0
-. Talib Abdulleh Bey who was outside the vehic
© Gamera. during the entirety of his interaction, which was. recorded. i
: - harnessed around his torso, was wearing cam uflage ; army: fatioue ati
Oe on. - The rifle: was’ loaded and Trooper Casey observed rounds of amr

 
   

  

  
 

 

    
  
 

dentified as Aaron sont JOHNSON « alka weak Si
ipues,. a face: covering, and. carrying alo aded tifle barif,

    

 

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 73
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 2 of 14 PagelID #: 50

. sas eahien Ta That v vehicle was a 2.2006 Gay Honda Ridgeline heating’ Maite Rea, |

   

   
 
  
 

ey, 6 ‘Trooper Casey. then asked if'an anyone. in n the: two vehicles had.ax any. ic Ls
~~ motor-vehicle and LATIMER indicated that they did not. LATIMER specified that none ee |
of them had licenses or any forms of identification on their person and reiterated that they.
Were traveling to Maine from Rhode Island: for “training.” LATIMER stated they areal
oe from Pawtucket, Rhode Island. Trooper Casey asked for his name and dateof bith and: -
~ LATIMER wrote down “Jamhal Talib Abdullah Bey, a telephone number, 4/17/92.” At’
-- this time, suspect 2 covered his face witha garment and tumed his body away from -.
| “Trooper: Casey. When Trooper Casey preseiited his notebook for CURRAUGH to write
down his information, LATIMER extended his hand and told’ CURRAUGH: ‘that hee didnt
oe have to give him anything CURRAUGH did not ‘provide aly information... aa

TS Trooper Casey then approached the dtiver’ aside of thé 2018 Ford Transit. van and spoke
-. with the operator, Suspect 4, Jater identified as Wilfredo HERNANDEZ (DOB: 8 19/97).
alka Will Musa. HERNANDEZ: identified: himself.to Tor: ‘Casey: with an “Intemational © :
~~ Road Travel”. he name MUSA, Will El (Life Date 08/19/1997) and stated he.
Was: ne id no driving: the vehicle. Around this ti time, 2, Set Burnham of th the”

 
   

          
 
 
   
  
   
 
    
   
 
 
  
 
 
 
 
 
 
 
 

x to travel through the state with the firearms as long as they
cessary stops: ‘When-asked. if anyone had: any sort of FID.card or:
firearm, LATIMER replied “No.” He went on to.state that he nreviously
‘not to bting anything that can identify us duetothe nature of what.
do.” LATIMER also told Sergeant Burmham that they-were exempt: from.
ak firearm: ws because they:were militia: During this conversation, Trooper Caséy
“observed anew’ suspect (suspect 5; later identified as Qumm KHABIR. (DOB. 4/15/81)
"approach wearing a black ski mask; similar camouflage army fatigues, b body amor, with .
a loaded rifle hamessed on his torso, Additionally, suspect 6 appeared and provided aA

name of Robert RODRIGUEZ and DOB:-9/22/99. RODRIGUEZ.was wearing. © 5

» .. camouflage amy fatigues along with body armor and was standing outside of the 2006
«Honda Ridgeline.’ Suspect 7 was also observed as wearing camouflage army fatigues with

- body armor and a red hood. At this time, other members ‘Of the Massachusetts State

olice arrived on scene and Trooper Casey temporarily retumed the: area of his cruiser.

    

 

 

cS inquiry of the Maine plate number and VIN number associated with the 2018
ansit van i indicated that it-was ‘unregistered i in Maine, and its registration in.

ets W s revoked. as of 2020. A CJIS inquiry: of the Maine plate number and
ciat wih the 2006 Honda Ridgelime pick-up truck indicated it was.

ion’ in Massachusetts was cancelled ; as of

 

er. Casey then a reeanproached t the group
eader of the “militia.” He reiterated. that
going to private’ land up. there to tram.
an citing a series of federal laws. He -
tow the firearms in the vehicle,

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 PP. 74
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 3 of 14 PagelD #: 51

   

 
  

is _ LATIMER refused aide stat : T that:
~ pute down his firearms was a. ‘olation. of ius ‘second a emeudinent rights and stated ‘mn
_ going to stay- armed: for my. safety just like. you.are. ae ay armed: for yours. 7 AL this ae
time, no-suspect had provided any. eviden E art
_ from Massachusetts or any other state despite requests.

   
  
 
  

   

LL. 1. Trooper Casey knows, based, on training and’ experience, that in order to pepe
transport firearms across state mes from one. state to: another state, theownermustbe
Gly licensed or in lawful possession: of their firearm in their home. state, as. well as their “ee

destination state, and the weapons: must be wniloaded and in a secure; container and/or os

- completely out of réach of the owner. He also knows ‘Massachusetts law-requires thats °c.) fe

“non-residents in: possession ¢ of rifles and. shotguns must keep those, Sireaums. unloaded and oct

-_ properly stored: eras oe

 

 

 

12 2 Inspeaking farther with LATIMER, Set. McDevitt asked if he had any license to possess an
the Tifle he had on his: person. LATIMER responded “you don’t need a license m Rhode.
 Tslan e.” When advised that they are not allowed to brandish the firearms in
: : "Massachusetts while transporting them between Rhode Island to Maine, LATIMER: ©:
stated they were holding the firearms: because they were no longer in the car. ‘LATIMER
also claimed they wouldn’t have brandished the firearms if Trooper Casey didnot puthis
‘police lights on. However, Trooper Casey: indicated ‘that the suspects’ were already amed ee
~ when he responded to the scene, consistent with video footage. os

   
 
  
    
  
 
 
 

a8 L At this point, the Troopers retumed to their cruisers to further ASSESS s the s situation. » During,
‘this time, Troopers Orlando and Casey noticed that a few of the anmed men were moving -
_ towards the wood line on the side of the roadway. Given their refusal to disarm and the 2 |
escalating situation, it was determined to-move all officers back to a position of cover and
create distance and a perimeter. Sgt, McDevitt then attempted to speak to. LATIMER ee
again. During that attempted conversation, Sgt. McDevitt heard the sound ofa tifle
_ chambering a round in the wood line area, When LATIMER asked if he was free to go,
_ Sgt. McDevitt stated no. When he asked if he was being detained, Sgt.McDevitt
_ informed him. yes. When LATIMER was asked to, lay down his firearm and surrender, he
. > refused, LATIMER was advised he was being arrested for unlawfully carrying afirearm
: on. at least 4 occasions. At least 5 armed, suspects were identified at that time and 8 total 7
Suspects y were observed from the perimeter. gee

int, the Massachusetts State Polige shut down both lanes of Route 95, anda

off ensued between the arméd suspécts and the Troopers. for several hours. During

ODRIGUEZ and HERNANDEZ who were originally in the woodline

Officer Holliday of the Wakefield Police on North Avenue about ao
‘the standoff. HERNANDEZ ¥ was wearmg body armor, bine

"identified ¢ eaten .

 

 

   

1e at the. aid Themes a he
0 custody and cepa to the

   
 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 75
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 4 of 14 PagelD #: 52

 

shale 2 aracks. The Vehicles were
searched pursuant: to watrants.. Cops eo

18, Pursuant to the search warrant o a ee
. from the Ford Transit van:

oe ACZP.
| Seat

b. A Glock 44 2 caliber semi-automatic pistal and loaded magwine sp

c: A Ruger 556 5. 56 caliber sem -automatic fl with a loaded 2S-round 2 magazine
d.: A Palmetto State Armory PAIS tifle | an Con aes
A DPMS Panther Ams Als 56 caliber rifle me
A poroxinately 6 630 lve 223 caver rounds ofe ammunition i in a a green ab :

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 76
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 5 of 14 PagelD #: 53

 

 

" Vgnage shell i ‘int the ie chan) reeovered betwee :
center consoles. ie

: loaded AO caliber drum aati =

“A box x of 20 308 caliber rounds of ammunition e
A of 409 Sram Luger rounds sof ammunition /

unds of 5, 56 caliber ammunition

 

 

 

 

s; olice also recovered gas ci canis a pair of binoculars an empty holster, :
sleeping. bags, and other items. penser Eg es

located i in a the van were e properly stored and/or. out of reach of. the |
tion,. including the juvenile described above. None of the armed
TD card or license to. carry firearms from Massachus tts or an’

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 PP. 77
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 6 of 14 PagelD #: 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
T/23/ :
oe ase Lot PM FROM: Staples TO: +14017
Ley-00306. " : oA7247
6-JJM-PAS Document 1-3 Filed 07/23/21 Page 7 of 14 Pagelb #: 55

 
 
  
 
  
 
   

APPLICATION NGQ.(COURT USE ONLY)

his CESMPLAINT 2ISOCK 109.

ned counolainant request thal a criminal complain issue against ihe accused charging th
ee! talon. IT the accused HAS NOT BEEN ARRESTED and the charges involve;

PAGE

'S ot 3

 
  
  
 
  
   
     
  

Trial Court of Massaunuse pag
District Court Department U :

o,\deo Oe

 

 

: i
GDCMEAN
BP ony va Oy ORS), | request a hearing Ld WITHOUT NOTICE because of an imminent threat of
PP WODILY bRY C/COMMISSION GFA CRIME FLIGHT LI WITH NOTICE to accused
7 ! ONE OR MORE FELONIES, ! request a hearing QWiTHOUT NOTICE (WITH NOTICE to accused.
"SW ARRIANT is reque sauss |
requested becuuse prosecutar represents that accused may not appear untess arested.

__
ARAEST STATUS OF ACCLISED
Ipefas CHAS NOT been arrested i

 
   
   
     
    
  
     

| ONAME (FIRST Ml LAST) AND) ADDRESS "| tas Mee ECURI
|

r |
ene | Nene Sind urs Lokweer |
elac Vewre | uM Aw deeb Bes

PCF NO.
a
DRIVERS LICENSE Na.

——e
GENDER HEIGHT

     
    
      
 
     
   
 
 
 
 
   

  

 

—_————
EDED (language) BIRTH STATE OR COUNTRY

|
| L. _|

 

HAL . 2 :
1H RACE COMPLEXION | SCARSMARKS/TATTOOS INTERPRETER NE

    
    

 

 

 

 

FATHER'S NAME SHAME [FIRST MILAST}

 

 

EMPLOYERSCHOOL MOTUEA'S MAIDEN NAME (FIRST MILAST)

 

conruana TYPE
POLICE 1] CITIZEN Cj OTHEF

PLAGE GF OFF ENSE

cm ela Ay __
opm TIAL 2st!

rrp —— -

 
  
 

   

 

| COMPLAINANN NAME (FAST MI LAST)

| re ne lead | Sollven # rst

 

CITATION NOL

| [_

— JOFFENSE COD DESCRIPTION ee

| “lie Dek Aya _|2 > Dh
i

|

 

   
    

Zhe SJ

 

 

 

 

 

 

 

 

   
  

 

   

| ‘ VARIABL ES jag well nawne, controled subsiance, type andwalue value of property, other vanabie inormanan, see Complaint Language fefarn al Languago Manval) |
ft veewa 6h ae So . !
| | OFFENSE COOE DESCRIPTION _
__ __ |
2 [VARIABLES
| wee ee i a a
i | OrFERSE cove DESCHIPTION
|
I —————— —!
; ~ EVARIABLES |
‘ 2
| RLMARKS COMPLAINANT'S SIGHATY +h |S: FILED —
X WR 38¢6,_|
oo pL INIT APPLIE
A HEARING UPON THIS COMPLAINT APPLICATION OaTE OF HEARING Thi OF HEARING

 

 
    
  
 
 
  
  
 
  
 
    
 

|COURT USE ONLY
| . —— wit L BE HELD AT TRE AGO!

E COURT FT Ao ON

    

NOTICE SENT OF CLEAK'S HEARING SCHEDULED ON:
| NoTIGe SENT OF JJOGE'S HEARING SCHEQULED ON 7
_ TT HEARING CONTINUED TO:
~ TS PPLICATION DECIDED WITHOUT NOTICE TO ACCUSED BECAUSE:
C aM iNENT THAEAT OF iz Boblky | HURRY oO CRIME Ci FLIGHT ey ACCUSED
=] FELONY CHARGED AND POLICE DONOT REQUEST NOTICE
_CLFELONY CHARGED BY GIVILIAR NO NOTICE AT CLEAK'S DISCRETION

 

 

 
  
  
 

 

 
   
  
 
 

er ET eee

 

     

 

 

 

 

; rn TO reais F 5
Cet roBacte ¢ SE FOUND FOH ABOVE OFFENSES) | “) NO PROBABLE CAUSE FOUND

ROS) rye [4 BASED DN (a AEQUEST OF COMPLAINANT
7] ‘ ly Eb ae set EORTH IN ATTACHED STATEMENTS) i CG FAILURE TO PROSECUTE

7) TESTIMONY RECORDED TAPE NO. _ oe uli C] AGREEMENT OF BOTH FARTIES |
' START NO. _. _ ENDNO._ 1) GTHER: iL.
| : WARRANT Jj SUMMONS TO ISSUE | COMMENT ~ en
| | SCHERULED ARRAIGNMENT DATE,

 

u
L- “oleae ; = ao
I TE Vn, SS qov/courts disinctc Guy

 
7/23/2021

9:47 PM FROM: Staples

TO: +14017527247 P. 79

Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 8 of 14 PagelD #: 56

 

CASE # 2021-0A6-006543

Invest Officer Trouper Ryan Casey ID# 4256
Agency AS |

i
q
Incident (Class: Traffic DMV

 

Acivly Oate/Time 07/09/2021 0110

Location: RT 95 North, South of Exil $7, WAKEFIELD, MA

ARREST REPORT
state Police Danvers

425 Maate Street
Danvers, MA
($78) 536-6153

Court Maiden DC

 

  

 

Last: ABDULLAH-BEY

First: JAMBAL

Middle |

Sultix: late: Black

O00: O7/4 71992 Sex: Male

Age 28 jeight: Sih

SSN Weight: 170

License + Hair Color Black

“ic, State MA Eye Colac = Brown

Address: 255 MAIN STREET Build: Slender

ty Town PAWTUCKET Compiexion: Dark

Slate: Ri Mantal Stat: Mamed

Pip Cada: 02860 Spouse: REFUSED

Phone #. 4014035176 ther. REFUSED

Occupation: NON-PROFIT Mother: REFUSED

Empioyer SELF Dependents:

Emp Add: ith Place: REFUSED

Emo. Phn: Citizenship: USA coe mca ;
Y

cane Egos OBTN: TSAH202105337

Desk Officer, Trooper Robert Thompson ID# 4404 Booked @ MSP Danvers

Photo Officer. Trooper Tah ‘Yem ID# 3905 Charge{s}:

Miranda Given: N = Trooper Tah ‘Yem |D# 3905 272-53-F DISORDERLY CONDUCT

Pant Officer

Lang Rights: MHA,
Visible Injuries’ N {

Positve G5: N

PREA Screening: Y  Treaper Tah Yem [De 2905
ICE Detainer?: Mo Datainerdt:
Held an Detainer?:

Phone Used: N

Number Called:

MAN, N

Detox Notified: = N/A

Medications. NONE

Offered BT: iA

Refused BT.

BT Results: 7.009 «0.000 add
Bailed Te

 

 

 

 

 
  

Agprived by: sLieu

1

Trooper Ryan Casey IDst 4266

wee mena

Sigtis: Aparayves
enant Scan O Meni (Ds 2908

pose

- Supemisar
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 80
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 9 of 14 PagelD #: 57

  
   

 

 

 

 

  

v ~~
APPLICATION NO. (COURT USE ONLY PAG :
ase tir | } E | trial Court of Massachusetts 2) |
pitta COMPLE —LUBOCR (O99 | Bo _S District Court Department 4 |
— ne eee
“di comprananl, request thal a criminal comptaint i Issue against the accused charging tha q Aen PE
os viycwow. Ene accused HAS NOT BEEN ARREST ED and the chargns inwaive:

 
  
   

i MISDEMEANORS), I request a hearing [] WITHOUT NOTICE because of an imminent ihreat of
f on LY INJURY CCOMMISSION OF A CRIME CIFLIGHT (1 WITH NOTICE 19 accused.

eon OF MORE FELONIES, | request a hearing CO WITHOUT NOTICE CI) WITH NOTICE to accused.

j ~ WARRANT is iequested because prasecultor represents

AAREST STATUS OF ACCUSED
thal accused may not appear unle

5 OUHAS NOT been arrester |

   
   
 
 
  

55 arrested.
Me Leas et
wr ATE

— aller
a Vewre\ Tene ~ Stoller 5 Lich — PCF NO. “nm STATUS |
& Loe Vemel Te th Ah JL [Se 5 DRIVERS LICENSE NO, [state —

        
   

 

(FIRST MI LAST) AND ADORESS

 

SOCIAL SECURITY NUMBER

 

L.

 

 

 

 

 

 

 

 

 

 

 

|
| GENDER HEIGHT WEIGHT I |
H4IR HACE COMPLEXION | SCARSMARKS/TATTOONS INTERPRETER NEEDED flanguaga) | BIRTH STATE OF COUNTRY DAY PHONE
EMPLOYERSCHOOL MOTHER'S MAIDEN NAME (FIAST Mt LAST)

 

 

  
 
  
 
   

FATHER'S NAME (FIRST MILAST)

 

 

  
     

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aera y : y 7 ger Roti Sia eer eno aa ; ;
COMPLAINANT MAME (FIRST MI LAST) : . COMPLAINANT TYPE
for ce bene | Sliven Arees—] Gebuce OD crizen 0 OTHER
ADDRESS PLACE OF OFFENSE
| Tas bel Cl
INCIDENT REPORT NO ostn FSAL Ze7
208 OA GOGTHS SFE
L Y CITATION NOLS)
~~ TOFFENSE CODE DESCRIPTION | OFFENSE DATE oe
, 264 \e\9 Weer Bede Aecmue Dorrie 6 furs 7 Ile)
| VARIABLES je. g. vichen name, controlled substance, tyne aad value of property. other variable informaron, see Complaint Lanquaga Manual) vo
i. !
[OFFENSE CODE DESCRIPTION | OFFENSE, DATE
CR 214 \ \ C Cs asgavesy Uz jon
VARIABLES ‘| . _
_| dy fra Fie |
OFFENSE CODE DESCRIPTION a —_— OFFENSE BATE
3 zee fru Ja Gave Els Teh A file Uf Jer
| VATHABLES y ;
REMARKS | | DATE a _ ~T

 

 

gts | 4-G

TIME OF HEARING cOURT USE ONLY
AT

ate dee tame

“DATE AF HEARING

 

COURT USE ONLY | “ HEARING UPON THIS COMPLAINT APPLICATION
om | WILL BE KELD ArT THE IE ABOVE COURT ADDRESS ON

     

PROCESSING OF NON-ARAES
NOTICE SENT OF CLEAK’S HEARING SCHEDULED ON:

_ NOTICE SENT OF JUDGE'S HEARING SCHEDULED ON: - I
HEARING CONTINUED TO:

  
    

 

woe]

APPLICATION DECIDEO WITHOUT NOTICE TO ACCUSED BECAUSE. | |
EL] IMMINENT THHEAT OF £9 BODILY INJURY i] CRIME G FLIGHT BY ACCUSED :
(7 FELONY CHARGED AND POLICE 00 NOT REQUEST NOTICE

|
|
L} FELONY CHARGED BY CIVILIAN, NO NOTICE AY CLERK'S & DISCRETION _ \

 
 
 
  

 

 
  

    

 

 

pyal So Tats " | CLERKAUNGE |
FYPROBABLE CAUSE FOUND FDR ABOVE OFFENSE(S} C) NO PROBABLE CAUSE FOUND |
Tile. 2! NosL, 4 "MT BaSeO ON Ci) REQUEST OF COMPLAINANT Sey
(efRCrS SET rant iN ATTACHED STATEMENT(S} CT] FAILURE TO PROSECUTE
TESTIMONY RECORDED TAPENO! i] AGHEEMENT OF SO7TH PARNIES |
STARTNO. = ENON CLE OTHER, ae [_
| J WARRANT 1 SutMONS IO ISSUE | COMMENT —!

Lo SCHEAULEO ARRAIGNMENT DATE:

DOH we bay

 

PRA Pe pee

 
7/23/2021

9:47 PM FROM: Staples

TO: +14017527247

P. 61

Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 10 of 14 PagelD #: 58

1
t

i
I

 

 

Eee sco eae ene Me ye le
| NAME (FIRST 141 LAST) AND ADDRESS rs \ SOCIAL SECURITY NUMBER
~ . q Z..
: Dare \ ‘Jeven Sanders Letunen d PCE NO. MARITAL STATUS
x
BSS Mew dh. oe DRIVERS LICENSE NO. STATE
Protudel FAD | 6260
Tame . Y ite Ree, /GENOER HEIGHT WEIGHT EYES
| Pd pf Joos Talk Abd. Bru mn on 8 Pe
SCARSMAAKS/TATEOGS | INTERPRETER NEEDEG (language) | BIRTH STATE CR COUNTRY DAY PHONE

EMPLOY ERs SCHOOL

  

APPLICATIGN FOR
~~~ SRMINAL COMPLAINT _

PAE RAAT NG eR ee

ASO OR 109.9_

1 1, the undersigried camplainant, requesl that a criminal complaint issue against the accused charging the

true
Lia vg

District Court
Meatlen

 

aliense(s) listed below. H lhe accused HAS NOT BEEN ARRESTED and the charges involve:

i ONLY MISOEMEANOALS), f request a hearing [7] WITHOUT NOTICE because of an imminent threat of
LIGODILY INJURY [] COMMISSION OF 4 CHIME C)FLIGHT (J WITH NOTICE to accused.

IONE OR MORE FELONIES, | request a hearng (J WITHOUT NOTICE © WITH NOTICE io accused.

i WARRANT Is requested because proseculor represents that accused may not appear unless arrested.

Kijas

[nat Court ot Massachusetts

Department

Ve

 

a

ARREST STATUS OF. ACCUSED \
CEHAS NOT been arrested |

 

 

 

 

 

 

 

 

 

 

COMPLEXION

Doce

 

 

 

 

WO

 

 

 

 

COMPLAINANT NAME eet Mi LAST)

 

 

 

che | Sultiyeu

MOTHER'S MAIDEN NAME (FIRST MI LAST)
Py gi "ss eee

PETER IT |

 

    
   
  

COMPLAINANT TYPE
Pouce O cinizen O Omcr

FATHER'S NAME (FIRST MI LAST)

  
  
 

PO

ASE

 

po
| ADDRESS
i

{pe
}

MSP -

(CS Cotavacanree [4h Ase

PLACE GF OFFENSE

Re 4st, Welaheld

 

INCIDENT REPORT NO!

 

ostn FIA HZOZ1

 

 

 

 

 

 

 

 

 

 

 

 

202) — OA G¢es4p 533 4
L i ola dren MA ich Ful 4 CITATION NO[S}.
OFFENSE CODE Noes OFFENSE DATE
. ~ 4
1 7.6% \10 | ah fos, Ko: Cop. E/A a2 \24
VARIABLES (c.g. bichim aame, controlled substance, type and walua of property, ather variable jnforthation; sée Complaint Language Manual)
OFFENSE CODE DESCHIFTION OFFENSE OATE °
5 204\ iss | FP shel
VARIABLES! vo
!
~~” | OFFENSE, CODE DESCRIPTION OFFENSE DA{E —_
3) 19 [3b & Tepaye- Shree ok EA. Tole
\ —¥ a
VARIABLES
REMARKS. FILEO

 

COMPLAINANT'S SIGHATURI
XTpeblfaud A #380

-Cr“ol

 

 

i
i
|

 

COURT USE ONLY
eA il

AHEARING UPON THIS COMPLAINT APPLICATION
WILL BE HELD AT THE ABOVE COURT ADDRESS ON

a ; ; aie

NOTICE SENT OF CLERK'S HEARING SCHEDULED ON:

 

DATE OF HEARING ”

Al

OF NON-ARREST APPLICATION {COURT USE ONLY)

 

TiME OF HEARING

 

COUAT USE ony |
at

 

NOTICE SENT OF JUDGE'S HEARING SCHEDULED ON:

 

HEARING CONTINUED TO: \

 

 

NOS), Gee [ST (RT GASED ON
“ye FAcTS SET FORTH IN ATTACHED STATEMENTIS}
CI TESTIMONY RECORDCO TAPE NO.
START NO _ ENE HO
“WARRANT £9 : SUMMONS TO I ISSUE
SCHEOULED ARAAIGHMENT DATE

 

 

BOR Dobe

CAI mam

APPLICATION DECIQED WITHOUT NOFICE, TO ACCUSED BECAUSE
CO) IMMINENT THREAT OF [] BODILY INUAY [J CAIME [J FLIGHT BY ACCUSED
(C1 FELONY CHARGED AND POLICE DO NOT REQUEST NOTICE
(2 FELONY CHARGED BY CIVILIAN, HO Worice AT CLERK'S GISCRETION

et ee Ld ois -
("PROBABLE CAUSE FOUND FOR ABOVE GFFENSE(S)

() NO PROBABLE CAUSE FOUND
(CO REQUEST OF COMPLAINANT
CO FAILURE 10 PROSECUTE

fT AGREEMENT OF 80TH PARTIES
| OTHER:

COMMENT

 
 

Ro eae

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 82
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 11 of 14 PagelD #: 59

4 Pp Lhe aad Phra 2 wed

oh
oAIMINAL COMPLAINT

 
 
  

 

   
   
   
    

Le

ee a

 

g eslaheanrg 7] WITHOUT NOTICE beeai-ss sf an iniminert threat of
oGLY INJURY. COMMISSION OF A CRIME PLIGHT Ci WITH NOTICE to accused
| LONE Gr WORE FEL ORIES. request a Rezeng L: WTHOUT NOTICE “WITH NOTICE to seouse

  

fARRAHT ws requested because Grosceulor repiecenis that accused may nol gaogar unlnas arrested

 

 

 

 

 

    

MG (FIRS | MLAS TI AND ADDRESS | CIRTH DATE

: ~ — Peis-31

 

 

 

 

 

 

Guiana Cumperloader | fpeews ays
106 Neen at __ Deng 7
~~ +e DRIVERS LICENSE NO.
! Peay ent ae WY oSe o

f ABA Qe \b GENDER [neh ele

i Lita
[aa © [RACE | COMPLEXION [SCARS#4ARKS/TATTOOS| INTERPRETER NEEOEO (anguigsi | BIATH STATE OF COUNTRY » OAY PHONE
1
|

 

 

 

Mo
MOTHER'S MAIDEN NAME (FIRST MIELAST} | FATHER Sh AME {WF 24 MELAS Ty

 

  
 

Le NS Sy. ak

 

 

     
 

    

 

 

 

 

 

 

 

~

:OPEENSE CODE DESCAIPTION OFFENSE DATE

i me a aA Ress, La Cap ¥/K 3a

i
1 ' VARIABLES (e @. victim name, controled subsiance, hype and valli propertr oft variable information: $0 Compliant Language Manual)

 

TANT Tai (FIRST AY LAST) : a COMPLAINANT T7 Ten ip |
_ Agi Micheal Su \ Van 3 BBS Wroice Licmzen Liot#eR = y |
PLACE OF OFFENSE |

Midllesex pis- MY olfce Vh.95 Wakesield |
Sena ee Vel, ive INCIDENT REPORT NO. OBTN

~ outs, MA O1gol doal- cs 000A 5S i Stes “59. |

| J

|

|

 

 

 

 

1 TEFENSE CODE DESCRIPTION QEFENSE bale

| Toy Jolt. Ross  E/A al |

{ VARIABLES
OFFSHSE COOE - DESCRIPTION OFFENSE CATE

 

 

Td A ait ZA Tingrege Shouye oF FAR Saar

3 H » MARINBLES
: i
|

BER BANS : Sto NTS SIGNATL {DATE ce ED
ee Ix Teed opal Mh E3887 ire-2I

[cour USE Sonny! A HEARING UPGa THIS COMPLAINT APPLICATION CATE #F HEARING TIME GF HEASING ioe DUAT USE ORLY’
-m {WILL BE HELD AT THE ABOVE COURT ADDRESS ON

 

 

     

 

 

 

   
 
  
     

ene eo gases AON oo Hae 5 te

7 OF CLERK'S HEARING SCKEDULED CN: _ tl
2S HEARING SCHEDULED ON: . oo, . an

 

BODILY INJURY CP CRIME fm FLGHT Sy ACCUSED

 

 

 

 

 

 

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 83
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 12 of 14 PagelD #: 60

GAH Pu PED she tc Sap peniay

INAL COMPLAINT |
!

 
   
  
   
  
  
    

 
 

     

lodges, Tee

Te

, Disttct Court ve
Vi

A CUIMMT as LOTWuAIT issue agaist che acts

 

Gre,

pSQelde FANOIS 1 Focus

 

a hearing <> WITHOUT NOTICE & i i
- Len. _ because of an imnmenent (rreal of
Boe re oe bviSSI0 OF ACRIME SIELIGHT (O.WITH NOTICE to accused.

OR Ki NIES, [rsquest a hearing CF WITHOUT NOTICE [WITH NOTICE to accused.

 

[a ARAEST STATUS OF

 

mas BG ANT is requested he ; o-
VAS quest Cause Srosecular represents that accused may Tul appear unless

m
a
ul
ce

  
 

SP MELAST) ANO ADDRESS ”

   
   
 
 

[ BIRTIA DATE

I GUan Combarlantes ~ | mae “Bl ..
\oe Wo qnan yr
|

t 5
5 ~~
AWA Gorn Bhalbst ys
i Li ' "uy | ues § | SGARSMARKSTAM GOS mea pepo oes" BIRTH Siai £ OR COUNTRY | bay PHOWE
|

el ak | MOTHER'S MAIDEN NAME (FIRST tél LAST) FATHER'S NAME (FIAST Ml LAST)

 

 

 

 

DRIVEAS LICENSE NO

tO ! PEG

 

 

 

 

 

     

 
 
  
       

COMPLAINANT NAME (FIRST MILAST) COMPLAINANT TYPE

ee sone 7
| | AQ . Mickeel Sy Wives waaay Lice. Chovizen 1 OTHER MSP

ACDRESS PLACE OF OFFENSE

‘mse. MEHO M.S. wolbehi sl} —
PR 555 ais SedloXS19
CITATION NOUS).

L a _ - _
[ORFENSE CODE DESCRIPTION GPFENSS DATE
ol 264 /iold. Wear Body Atmor WRurag Felooy seal.

VUARIABLES (2g. ach nama, “pantroied substance, iyoe and valuafal property, other variable inform ratiodthee Complaint Language Manual)

 

 

 

 

 

 

 

i
i
|
i
|
14
i
ft

2
1
!

 

f DESCRIPTION

“TOF FENSE CODE ; : DF: ;
Sele | Congo fecy il bebeal
[vaninSves . ~\ ,
Hx Boss EAA |
OFFENSE DATE

FENSE CODE CHIP TION
es / (34 /% i ai es ¥eal Se ho. se ® elec [7-3 oY

VARIABL 3

 

 

-

 
 

 

 

 

 

 

 

 

  

 

. i
oot COMPLA pul it DATE FILED
Xan pn An tS 8SS~ -E-at |

pena a HEARING Dare OF HEARN TIME OF HEARING [cours us USE DML:

      
   
   

TPON THIS COMPLAINT APPLICATION
THE ABOVE COURT ADDRESS On

 

—— | ILL BE HELD

 

a USE ONL?

 

 

 

 

 

|
BY ACCUSED

 

 

 

 

 

 

 

 
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 64
Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 13 of 14 PagelD #: 61

   
  
 
 
     
     

ic ™ CATION Puri
IMAL COMPLAINT

Triad Carian
hisinst Cout Depertinent

         
  
 

“me

koe oy
LRT qe

 

Fa esl al 2 crenical complain

   

WE galt
aglows # fhe accused HAS NOT BEEN ABRESTED ard the ci

 

 
  

MISE er lreques| a heaving J] WITHOUT NOTICE because of an imminent toral ci
Ly INJURY © COMMISSION OF & CRIME SFLIGHT Fy ATH NOTICE to accused.

Ppt MORE FELONIES, (request 3 Heanng [WITHOUT NOTICE "WITH NOTICE to ects

 

          
    

YANAANT is requested because

PfOSOCUIor fepresarnis that eccused may not appear unless arresivd.

  
 

 
 
 

 

sere

     
  
    
   
  

    

hi
AAME (FAST (Al LAST) AND AGORESS

Quin (Mau bay hander 5 Ws SHie)
2 6 Begun St

 

 

 

 

 

 

i Oe ‘dence ALSO DRIVERS LICENSE N

| v RE eee

7 AKA: Quem Khair | ay) gv |B
{ [RBS cE COMPLEXION

 

 

SCARSMARKSITATTOOS | INT MO {language} | BIFTH STATE OA COUNTER

 

: |
I —.l

BE et _

 

By

PLOVERISCHOG

 

 

FATHER'S NAME (FIRST fa 4 LAST: 1

 

MOTHER'S MAIDEN NAME (FIRST Ml LAST)

  

 

|
|
POLICE [CITIZEN — OI CE OTHER i

= FL akeprel Jd

2) tH Der ‘Ta 6338, BIB pencys9_

CITATION ATION NCIS

“ [PPPS oN 4 ot Am Poorsuns tom then ai 2)

 

 

 

 

 
   
    
 

ve g Coan ae,
Wobura Hawt DIK!

ae iofTr

 

 

 

 

 

 

 

 

‘ i Pail ABLES fe gv if nam, " centrotie d substance, yap and a eof propery, offer variable information, sea Comolaint Fy Comnlaint Language Maneall ;
(CVarre LLY YOU S Cs Ale bE hes) __ rasa
DEFENSE CODE ~ peor : —
2 i ee . a |

YEARIABLES

o ~ CFFENSEDAIE
oe
p—TSgrensecabDEOCOCS™ ee |

 

 

 

 

 

 

AP SON be 88S BS55 EER TE Epo { Z

ee E GF HEARING RY USE HLT
So oT FC RRING UPCH THIS COMPLAINT APPLICATION a DATE br HEARING TIME COU

wi AE pa me
counT USE ou ILL EE HELD aT THE AECVE COURT ADDRESS ON

 

  

AT

 
    
   
 
    
  

      

  

  

  

 

Pe gupneee!

seperti Wiig ay eee: rus Sh

 

TO 4 ) aE CUSED GECALISE : :

 
  

VAG T neat

    

7) gotike IMJUAY 7) GRHSE

EM TREAT OF

AGED AND POLICE OC Nor REQUEST 4OT:C

 

oy
4
cz

  

yobs

 

 
7/23/2021 35:47 PM FROM: Staples

TO: +14017527247

P. 85

Case 1:21-cv-00306-JJM-PAS Document 1-3 Filed 07/23/21 Page 14 of 14 PagelD #: 62

 

case # 2021-0A4-006238

 

ARREST REPORT
State Police Medford

 

 

 

  

ayes Gticer Trooper Matthey McDermott (lat 4478
Agency Phat

Acivity Qate/Time O7032024 4400

-etation: A-d, MEDFORD. MA

 

a

mo

a
Ca
ia

Sour

cident Class: Tralic Pedesinan

 

Last: CUMBERLANDER
First: QUINN

 

 

Nudie:

aux Race Black

O08: O44 87198 5 Sex: Maie

Me: 49 Height: = 600

28M. Weight 200

Lense #. Hair Color = Black

Le, State Eye Color: = Brown

Addiess 106 BOGMAN ST Build: Medium

CilyTovm PROUADENCE Complexion: Dark

State, fil Manlat Stat’ Single

Zip Code: 02860 Spouse:

Phone #: Fatner.

Occupatan: CONTRACT WORK Mather

Employer. Dependents: 4

Emp Add Birla Place

€mo. Phn Citzenship: USA

Custody Status OBTN: TSH3202104849
Bcaking Officer Trooper Matthew McDermott (De 4176

Desk Officer: Trooper Brendan Crowiher i0# 4463 Booked @ MSP Medtord
Phelo Olficer, — Tracper Matthew McDenmoll ID 4176 Charge(s):

Miranda Given. oY  Troaper Matthey McDenmnott [De
Print Olfieer

Lang Rights

Yesible: Inyuness Ni

Posiliva 05: N

PRES Screening: Y Trooper Mathew McDemnet [De 4176
ITE Detainer?: No Detainerr:

Heid on Detainer?:

Prone Used: N

Number Caved

Mat N

Delox Ncbied.

MMamcatinns KONE

Gere BT

Refused aT

QT Resulls. oreo 8.900 ogcd
Eaied To.

 

269-10-H-1 POSS. OF AMMG VATHOUT FID CARD
2650-10-48 POSSESSION / CARRYING A FIREARM
269-100 BODY ARMOR, USE IN FELONY

274-7 CONSPIRACY

140-13 1L-A FIREARM, STORE IMPROP

258-344 FALSE NAME/SSN, ARRESTEE FURNISH

 

 

 

Troeuar Mathew MeCarnck Oe 4175. ~

 

Superasor
